 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     DANIEL RODRIGUEZ
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10
                                               –ooo–
11
12    UNITED STATES OF AMERICA,                    No. CR. 10-602-MAG

13                   Plaintiff,
                                                   STIPULATION AND PROPOSED
14                                                 ORDER TO CONTINUE
      vs.                                          APPEARANCE FOR
15                                                 IDENTIFICATION OF COUNSEL
                                                   ____________________________
16    DANIEL RODRIGUEZ,

17                   Defendant.
18                                             /

19          Defendant Daniel Rodriguez, by and through his counsel Randy Sue Pollock, and
20   Assistant United States Attorney Denise Oki hereby request that the appearance for
21   identification of counsel be continued from June 26, 2019 at 10:30 a.m. to July 17, 2019
22   at 10:30 a.m.
23          Mr. Rodriguez lives in Austin, Texas and counsel needs to request travel funds
24   from the United States Marshall. Additionally, the parties need additional time to discuss
25   the status of this case.
26
     ///
27
28   ///
 1
     Date: June 25, 2019         Respectfully submitted,
 2
 3
                                 __________/s/_____________
 4                               RANDY SUE POLLOCK
                                 Counsel for Defendant
 5                               Daniel Rodriguez

 6
     Date: June 25, 2019         _________/s/_______________
 7                               Denise Oki
                                 Special Assistant United States
 8                               Attorney

 9
10   SO ORDERED:           ________________________
                           United States Magistrate Judge
11   DATED: 6/27/2019      Thomas S. Hixson
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                   2
